SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2007 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIESEXCHANGE ACT OF 1934 Commission file no. 000-52375 KESSELRING HOLDING CORPORATION (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdictionof incorporation or organization) 20-4838580 (IRS Employer Identification Number) 2208 58th Avenue East Bradenton, Florida (Addresses of principal executive offices) 34203 (Zip Code) Issuer's telephone number, including area code: (941) 371-0440 Check whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes [ ] No [X] As of August 10, 2007, 33,543,940 shares of Common Stock were outstanding. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] 1 KESSELRING HOLDING CORPORATION. AND SUBSIDIARIES INDEX PART I.Financial Information Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets at June 30, 2007 (Unaudited) and September 30, 2006 3 Condensed Consolidated Statements of Operations (Unaudited) for the Three Months Ended June 30, 2007 and 2006 4 Condensed Consolidated Statements of Operations (Unaudited) for the Nine Months Ended June 30, 2007 and 2006 5 Condensed Consolidated Statements of Stockholders’ Equity (Unaudited) for the Nine Months Ended June 30, 2007 and 2006 6 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended June 30, 2007 and 2006 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis or Plan of Operation 25 Item 3. Controls and Procedures 32 PART II. Other Information Item 1. Legal Proceedings 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 34 Item 4. Submission of Matters to a Vote of Security Holders 34 Item 5 .Other Information 35 Item 6. Exhibits 35 SIGNATURES 36 Certain information included in this report and other Company filings (collectively, “SEC filings”) under the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended (as well as information communicated orally or in writing between the dates of such SEC filings) contains or may contain forward looking information that is subject to certain risks, trends and uncertainties that could cause actual results to differ materially from expected results. Among these risks, trends and uncertainties are the Company’s ability to raise capital, national and local economic conditions, the lack of an established operating history for the Company’s current business activities, conditions and trends in the restoration and general contracting industries in general, changes in interest rates, the impact of severe weather on the Company’s operations, the effect of governmental regulation on the Company and other factors described from time to time in our filings with the Securities and Exchange Commission. 2 KESSELRING HOLDING CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, September 30, 2007 2006 Assets (Unaudited) Current assets Cash and cash equivalents $ 1,026,996 $ 550,482 Accounts receivable, net of allowance for doubtful accounts 1,424,453 1,763,501 of $150,000 and $0, respectively Inventories 462,501 479,560 Costs and estimated earnings in excess of billings on uncompleted contracts 336,200 129,465 Other current assets 249,212 93,619 Total current assets 3,499,362 3,016,627 Property and equipment, net 2,224,618 2,167,851 Intangible assets, net 27,998 81,780 Other long term assets 56,558 - Total assets $ 5,808,536 $ 5,266,258 Liabilities and Stockholders' Equity Current liabilities Accounts payable and accrued expenses $ 1,124,515 $ 1,189,650 Billings in excess of costs and estimated earnings on uncompleted contracts 322,228 319,384 Notes payable and current maturities of long-term debt 113,416 199,511 Notes payable - related parties - 929,524 Deferred income taxes - 254,829 Total current liabilities 1,560,159 2,892,898 Long-term debt, less current maturities 1,248,967 20,859 Total liabilities 2,809,126 2,913,757 Commitments and contingent liabilities (Note 13) - - Stockholders' equity Preferred stock, $.0001 par value, 20,000,000 shares authorized, 1,000,000 and 0 Series A shares issued and outstanding, respectively 1,500,000 - aggregate liquidation preference of $1,725,000 and $0, respectively Common stock, $0.0001 par value, 200,000,000 shares authorized; 33,543,940 and 25,329,800 shares issued and outstanding, respectively 3,355 254 Additional paid-in capital 3,245,660 2,939,784 Accumulated deficit (1,749,605 ) (587,537 ) Total stockholders' equity 2,999,410 2,352,501 Total liabilities and stockholders' equity $ 5,808,536 $ 5,266,258 See notes to condensed consolidated financial statenents. 3 KESSELRING HOLDING CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED JUNE 30, 2 (Unaudited) Three Months Ended June 30, 2007 2006 Revenue Contract services $ 1,063,043 $ 2,153,065 Product sales 1,646,423 - 2,709,466 2,153,065 Costs and expenses Cost of sales Contract services 836,599 1,341,694 Product sales 1,362,732 - Operating expenses: Salaries and benefits 455,225 149,595 Consulting, related parties 91,501 388,557 Professional fees 332,269 3,884 Bad debt expense 155,363 - Other operating expenses 232,629 13,515 3,466,318 1,897,245 Income (loss) from operations (756,852 ) 255,820 Other income (expense) Interest income 1,570 - Interest expense (29,426 ) (2,034 ) Other income (expense), net 130 4,489 Total other income (expense), net (27,726 ) 2,455 Income (loss) before income taxes (784,578 ) 258,275 Income tax benefit 21,867 - Net income (loss) (762,711 ) $ 258,275 Deemed dividend (1,429,104 ) - Undeclared preferred stock dividends (14,333 ) - Net income (loss) applicable to common shareholders $ (2,206,148 ) $ 258,275 Income (loss) per common share Basic and diluted $ (0.07 ) $ 0.01 Weighted average common shares outstanding Basic and diluted 33,456,785 21,426,836 See notes to condensed consolidated financial statements. 4 KESSELRING HOLDING CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS NINE MONTHS ENDED JUNE 30, 2 (Unaudited) Nine Months Ended June 30, 2007 2006 Revenue Contract services $ 4,280,038 $ 4,388,647 Product sales 5,134,080 - 9,414,118 4,388,647 Costs and expenses Cost of sales Contract services 3,133,751 3,343,456 Product sales 4,337,395 - Operating expenses: Salaries and benefits 1,189,555 409,105 Consulting, related parties 312,538 388,557 Professional fees 978,418 18,386 Bad debt expense 155,363 - Other operating expenses 653,330 116,951 10,760,350 4,276,455 Income (loss) from operations (1,346,232 ) 112,192 Other income (expense) Interest income 5,470 - Interest expense (74,231 ) (6,258 ) Other income (expense), net (1,904 ) 8,435 Total other income (expense), net (70,665 ) 2,177 Income (loss) before income taxes (1,416,897 ) 114,369 Income tax benefit 254,829 - Net income (loss) (1,162,068 ) $ 114,369 Deemed dividend (1,429,104 ) - Undeclared preferred stock dividends (14,333 ) - Net income (loss) applicable to common shareholders $ (2,605,505 ) $ 114,369 Income (loss) per common share Basic and diluted $ (0.08 ) $ 0.01 Weighted average common shares outstanding Basic and diluted 33,255,792 20,935,576 See notes to condensed consolidated financial statements. 5 KESSELRING HOLDING CORPORATION AND SUBSIDIARIES CONOLIDATED STATEMENTS OF SHAREHOLDERS’EQUITY NINE MONTHS ENDED JUNE 30, 2 (Unaudited) Preferred Stock Common Stock Paid-in Accumulated Deferred Shares Amount Shares Amount Capital Deficit Compensation Total Balance at September 30, 2006 - - 25,329,800 $ 254 $ 2,939,784 $ (587,537 ) $ - $ 2,352,501 Issuance of options to employees to purchase 240,200 shares 54,334 54,334 Recapitalization resulting from reverse merger with Offline Consulting, Inc.: Cancellation of all shares owned by existing Kesselring shareholders (26,773,800 ) (267 ) (3,445,170 ) (3,445,437 ) Common shares issued to Kesselring shareholders 1,374,163 137 3,445,300 3,445,437 Public float shares of Offline not cancelled as part of merger 337,480 34 (34 ) - Stock compensation for shares issued to consultants 52,558 1 74,642 74,643 Issuance of common stock to investors via private placement 1,400,000 14 489,986 490,000 Issuance of preferred stock and warrants to investors: Allocation of net proceeds between preferred stock and warrants 1,000,000 584,270 605,730 1,190,000 Recognition of beneficial conversion feature embodied in preferred stock (513,374 ) 513,374 - Recognition of deemed dividend to accrete preferred stock to stated value 1,429,104 (1,429,104 ) - 19.5 for 1 forward split of common shares 31,823,739 3,182 (3,182 ) - Net loss (1,162,068 ) (1,162,068 ) Balance at June 30, 2007 1,000,000 $ 1,500,000 33,543,940 $ 3,355 $ 3,245,660 $ (1,749,605 ) $ - $ 2,999,410 Balance at September 30, 2005 - - 14,100,000 $ 141 $ 131,915 $ (167,639 ) $ (153,465 ) $ (189,048 ) Stock compensation for shares issued to consultants 1,714,800 17 388,539 388,556 Amortization 81,024 81,024 Net income 114,369 114,369 Balance at June 30, 2006 - $ - 15,814,800 $ 158 $ 520,454 $ (53,270 ) $ (72,441 ) $ 394,901 See notes to condensed consolidated financial statements. 6 KESSELRING HOLDING CORPORATION AND SUBSIDIARIES CONOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED JUNE 30, 2 (Unaudited) Nine months ended June 30, 2007 2006 Cash flows from operating activities Net income (loss) $ (1,162,068 ) $ 114,369 Adjustments to reconcile net loss to net cash from operating activities: Depreciation and amortization 179,406 106,901 Stock-based compensation - employees 54,334 81,024 Stock-based compensation - related party consultants - 93,994 Stock-based compensation - consultants 74,643 294,563 Deferred income taxes (254,829 ) - Changes in operating assets and liabilities: Accounts receivable 339,048 (451,825 ) Inventories 17,059 - Contract assets (206,735 ) (187,776 ) Other assets (212,151 ) (6,909 ) Accounts payable and accrued expenses (65,136 ) 152,208 Contract liabilities 2,844 31,670 Net cash flows from operating activities (1,233,585 ) 228,219 Cash flows from investing activities Purchases of property and equipment (182,390 ) (70,702 ) Net cash flows from investing activities (182,390 ) (70,702 ) Cash flows from financing activities Proceeds from notes payable 1,495,500 29,725 Proceeds from notes payable, related parties - 254,000 Repayment of notes payable (353,622 ) (64,095 ) Repayment of notes payable, related parties (929,389 ) (162,000 ) Issuance of common stock 490,000 - Issuance of preferred stock and warrants, net of related costs 1,190,000 - Net cash flows from financing activities 1,892,489 57,630 Net change in cash 476,514 215,147 Cash at beginning of period 550,482 127,744 Cash at end of period $ 1,026,996 $ 342,891 SUPPLEMENTAL CASH FLOW INFORMATION Cash paid for interest $ 75,749 $ 6,891 See notes to condensed consolidated financial statements. 7 KESSELRING HOLDING CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of presentation and nature of our business: Basis of presentation: Our unaudited condensed consolidated financial statements as of and for the three and nine months ended June 30, 2007 and 2006 have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with interim reporting standards of Regulation S-B of the Securities and Exchange Commission (“SEC”). Accordingly, they do not include all the information required by generally accepted accounting principles for complete financial statements. In our opinion, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation of our financial position as of June 30, 2007, our results of operations for the three and nine months ended June 30, 2007 and 2006 and cash flows for the nine months ended June 30, 2007 and 2006 have been included in their preparation. These unaudited condensed consolidated financial statements should be read in conjunction with our annual financial statements for our fiscal year ended September 30, 2006 and Management’s Discussion and Analysis or Plan of Operation, and related notes thereto, included in the Company’s Form 8-K filed by Offline Consulting, Inc. on May 18, 2007 with the SEC. Operating results for the nine months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ending September 30, 2007. On May 18, 2007, Kesselring Corporation, a Florida Corporation (“Kesselring Florida”) merged with Offline Consulting, Inc. (“Offline”) pursuant to a Share Exchange Agreement (the “Exchange Agreement”). The Exchange Agreement provided for, among other things, the exchange of our 26,773,800 outstanding common shares for 1,374,163 (or 80.28%) of Offline’s post-merger common shares. Considering that Kesselring Florida’s shareholders now control the majority of Offline’s outstanding voting common stock, its management has actual operational control of Offline and Offline has effectively succeeded its otherwise minimal operations to its operations, Kesselring Florida is considered the accounting acquirer in this reverse-merger transaction. A reverse-merger transaction is considered, and accounted for as, a capital transaction in substance; it is equivalent to the issuance of Kesselring Florida’s common stock for the net monetary assets of Offline, accompanied by a recapitalization. On the date of the merger, Offline had no assets and no liabilities. Financial statements presented post-merger reflect the financial assets and liabilities and operations of Kesselring Florida, giving effect to the recapitalization, as if it had been the Issuer during the periods presented. In connection with the merger, Offline changed its fiscal year end from December 31 to September 30. In addition, on June 8, 2007, Offline changed its name to Kesselring Holding Corporation. On June 29, 2007, our Board of Directors and stockholders approved a 19.5 for one forward stock split of our issued and outstanding stock. In accordance with the SAB Topic 4C, all share and per share information has been restated to give effect to the forward split. 8 Nature of our business: We are engaged in (i) restoration services, principally to commercial property owners, (ii) the manufacture and sale of cabinetry and remodeling products, principally to contractors and (iii) residential and commercial remodeling and general contracting under contracts with principally residential customers. We apply the “management approach” to the identification of our reportable operating segments as provided in Financial Accounting Standard No. 131 Disclosures about Segments of an Enterprise and Related Information. This approach requires us to report our segment information based on how our chief decision making officer internally evaluates our operating performance. As more fully discussed in Note 3, our business segments consist of (i) Contract Services (general contracting and restoration services under contracts with principally residential property owners and commercial property owners, respectively), and (ii) Building Products. Our Contract Services operations are conducted in the State of Florida and principally serve the West Central Florida Area. Our building products manufacturing facilities are located in the State of Washington and serve principally contractors in the Northwestern United States. 2. Significant accounting policies: Consolidation policyand basis of presentation: Our consolidated financial statements include the accounts of the Kesselring Holding Corporation and its majority-owned subsidiaries, Kesselring Corporation, King Brothers Woodworking, Inc., King Door and Hardware, Inc., Kesselring Coastal Construction, and 1st Aluminum, Inc. All significant inter-company balances and transactions have been eliminated in our consolidated financial statements. Revenue recognition: We recognize revenue when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, our price is fixed or otherwise determinable and collectibility is probable. Our revenue recognition policy for each of our offerings follows: Contract Services - Our contract services revenue reflects the revenues that we derive from providing restoration services and general contracting services under formal contractual arrangements. Our restoration contracts are principally with commercial property owners; such as hotel or apartment building owners. Our homebuilding contracts provide for construction of homes on our customers’ properties and are principally with residential property owners. Our remodeling contracts are with commercial property owners and residential homeowners. These services include the provisioning of our workforce, the engagement of subcontractors and the delivery and installation of materials and products that are necessary to provide services to our customers. We contract with our customers on both a fixed-price and cost-plus-fee basis. We generally recognize contract revenues by applying the percentage-of-completion method, where the percentage of revenue that we record is determined by dividing our contract-specific costs incurred to our estimate of total costs on each contract. In certain instances, where restoration contracts are very short in duration and involve minimal costs, we record revenue when our contractual responsibilities have been completed; but only after we conclude that the application of this method would not result in materially different reported revenues. In all instances, we evaluate our contracts for possible losses. We record contract losses when such losses are both probable and reasonably estimable. 9 Product Sales - Our product sales reflect revenue that we derive from our Building Products operating segment. We manufacture and sell custom cabinetry and custom remodeling products principally to construction contractors. In certain instances, to facilitate the sale of our custom products, we may engage to install our products at the contractor worksite at the time of delivery. We recognize product sales when products have been picked up at our facility or delivered, and where installation is required, installed at our customer’s worksite. Cash and Cash Equivalents: For purposes of our statements of cash flows, we consider all highly liquid investments with a maturity of three months or less when purchased to be cash equivalents. The Company owns depositary balances at several financial institutions, in amounts which may exceed FDIC insured limits from time to time. We minimize the risks associated with such concentrations by periodically considering the reported standing of the financial institution. Accounts receivable: Accounts receivable represents normal trade obligations from customers that are subject to normal trade collection terms, without discounts or rebates. We require deposits or retainers when we consider a customer’s credit risk to warrant the collection of such. In addition, we collect deposits in connection with our homebuilding construction services, consistent with industry practice. When we collect these amounts, they are carried as liabilities on our balance sheet until such time that it becomes appropriate to apply such amounts to contract receivables. Notwithstanding these collections, we periodically evaluate collectibility of our accounts receivable and consider the need to establish an allowance for doubtful accounts based upon our historical collection experience and specifically identifiable information about our customers. Inventories: Inventories consist of (i) manufacturing materials used in and held for sale in our Building Products operating segment, (ii) non-contract-specific construction materials used in our Contract Services operating segment and (iii) work-in-process on short-duration time and material contracts. Manufacturing and general contract inventories are stated at the lower of cost, applying the first-in, first-out method, or market. Work-in-process on short-duration time and material contracts is recorded at the job-specific actual cost of material, labor and overhead. Property and equipment: Property and equipment are stated at cost. Buildings and improvements, vehicles, office and production equipment are depreciated using the straight-line method over the estimated useful lives of the related assets. Carrying values of land are considered for impairment at least annually. Maintenance and routine repairs are charged to expense as incurred. Significant renewals and betterments are capitalized. At the time of retirement or other disposition of property and equipment, the cost and accumulated depreciation are removed from the accounts and any resulting gain or loss is reflected in the statement of operations. 10 Intangible assets: Our intangible assets arose from the purchase of businesses (See Note 7). Intangible assets are recorded at our cost, and are being amortized over estimated useful lives. Impairment of long-lived assets: We assess the recoverability of our long-lived assets (property and equipment and identifiable intangible assets) by determining whether undiscounted cash flows of long-lived assets over their remaining lives are sufficient to recover the respective carrying values. The amount of long-lived asset impairment, if any, is measured based on fair values of our assets and is charged to operations in the period in which long-lived asset impairment is determined by management. Advertising expense: We expense our advertising costs as they are incurred. Share-based compensation arrangements: We have issued our common stock for compensation to employees and non-employee service providers. We record the related compensation expense for share issuances based upon the fair value of the common shares issued, as determined by independent appraisals that are based upon an Income Approach to enterprise valuation of private companies. In December 2004, the Financial Accounting Standards Board (FASB) issued FASB Statement No. 123(R), Shared-Based Payments, which is a revision of FASB Statement No. 123. Statement 123(R) supersedes ABP Opinion No. 25 and requires all share-based payments to employees, including grants of employee stock options, to be recognized in the income statement based on their fair values. The provisions in Statement 123(R) are effective for all stock options or other equity-based awards to our employees or directors that vest or become exercisable in our first quarter of fiscal 2007. We adopted Statement 123(R) on October 1, 2006. Since we accounted for all share-based payments at fair value, the adoption of Statement 123(R) did not result in any material change in the accounting policies applied in these financial statements. Income taxes: We account for income taxes under the asset and liability method in accordance with Financial Accounting Standard No. 109, Accounting for Income Taxes Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Under Statement No. 109, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. A valuation allowance is provided for certain deferred tax assets if it is more likely than not that we will not realize tax assets through future operations. 11 Comprehensive income: Comprehensive income is defined as all changes in stockholders’ equity from transactions and other events and circumstances. Therefore, comprehensive income includes our net income (loss) and all charges and credits made directly to stockholders’ equity other than stockholder contributions and distributions. We had no other transactions or events that affect our comprehensive income. Net income (loss) per share: Basic income (loss) per share is computed by dividing income available to common stockholders by the weighted average number of outstanding common shares during the period of computation. Diluted income (loss) per share gives effect to potentially dilutive common shares outstanding. We had no potentially dilutive equity-indexed instruments outstanding during the periods presented in our consolidated statements of operations. On June 29, 2007, our Board of Directors and stockholders approved a 19.5 for one forward stock split of our issued and outstanding stock. In accordance with the SEC's SAB Topic 4C, all share and per share information has been restated to give effect to the forward split. Use of estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets, if any, at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates that we have made in the preparation of our financial statements are as follows: Contract revenue: Our revenue recognition policies require us to estimate our total contract costs and revise those estimates for changes in the facts and circumstances. These estimates consider all available information; including pricing quotes provided by our vendors for materials, projections of our direct labor costs and our past experience in providing contract services. Intangible assets: Our intangible assets require us to make subjective estimates about our future operations and cash flows so that we can evaluate the recoverability of such assets. These estimates consider all available information and market indicators; including our operational history, our expected contract performance and changes in the industries that we serve. 12 Stock-based compensation: The Black Scholes valuation model requires that certain assumptions be made when calculating the compensation expense related to stock options. Of these assumptions, a volatility factor is required as part of the calculation. Due to the lack of significant stock history, the volatility of comparable companies was analyzed to determine the appropriate rate to be used in the calculation. Actual results could differ from these estimates. 3. Segment information Our business segments consist of (i) Contract Services (general contracting and restoration services) and (ii) Building Products. Our restoration services include the exterior removal and replacement of steel reinforced concrete, stucco, carpentry work, waterproofing and painting of commercial buildings such as hotels and apartment buildings. Our general contracting services includes the construction of custom homes on our residential customers’ properties. These services also include interior remodeling of commercial and residential buildings. We currently provide these services to commercial property owners principally in the West Central Florida Area. Our building products business consists of the custom manufacturing and sale of cabinetry, wood moldings, doors, casework, display fixtures and other types of specialty woodwork. We provide these products principally to construction and homebuilding contractors in the Northwestern United States. Selected financial information about our segments is provided in the table below: For the nine months ended June 30, 2007 Contract Product Services Sales Corporate Consolidated Revenue $ 4,280,038 $ 5,134,080 $ - $ 9,414,118 Operating income (loss) (25,423 ) 28,453 (1,349,262 ) (1,346,232 ) Depreciation and amortization 94,492 84,914 - 179,406 Identifiable assets 1,337,398 3,861,394 609,744 5,808,536 For the nine months ended June 30, 2006 Contract Product Services Sales Corporate Consolidated Revenue $ 4,388,647 $ - $ - $ 4,388,647 Operating income (loss) 440,412 - (328,220 ) 112,192 Depreciation and amortization 106,901 - - 106,901 Identifiable assets 1,576,570 - - 1,576,570 13 Our Product Sales Segment originated when we purchased the King Group of Companies on July 1, 2006. Operating results of the Product Sales Segment commenced on the date of our purchase. Customer concentrations Contract Services: Four customers accounted for approximately 84% of segment revenues for the nine months ended June 30, 2007. Three customers accounted for approximately 42% of segment revenues for the nine months ended June 30, 2006. Two customers accounted for approximately 70% of the segment accounts receivable balance as of June 30, 2007. Building Products: No one customer accounted for 10% or more of segment sales during the periods presented. Two customers accounted for approximately 27% of the segment accounts receivable balance as of June 30, 2007. 4. Business acquisition: King Brothers Woodworking, Inc., King Door and Hardware, Inc. and related assets (collectively “King Group”): On July 1, 2006, we acquired the outstanding common stock of the individual companies comprising the King Group for 7,440,000 shares of our common stock; face value $700,000 of notes payable, due upon demand; and, up to $150,000 for certain direct, purchase-related reimbursements that were probable of payment at the time of the purchase. We purchased King for the purpose of commencing our building products business. The common shares that we issued had a fair value of $1,680,723 on the acquisition date based upon a valuation of the share values; accordingly, our purchase price amounted to $2,530,723. Our acquisition of the King Group was accounted for using the purchase method of accounting. Accordingly, the purchase price, noted above, plus the fair values of assumed liabilities, was allocated to the tangible and intangible assets acquired based upon their respective fair values. Since, as reflected in the table below, the fair values of the tangible and intangible assets acquired exceeded the purchase price, the fair values of long-lived assets acquired were reduced accordingly. The operations of the King Group are included in our consolidated financial statements commencing on the date of this acquisition. 14 The purchase price as allocated and the fair values of assets acquired are as follows: As Allocated Fair Value Cash $ 126,857 $ 126,857 Accounts receivable 1,038,224 1,038,224 Inventories 437,552 437,552 Other receivables 5,100 5,100 Other current assets 9,320 9,320 Property and equipment 1,873,317 1,873,317 Intangible assets 42,000 42,000 Total assets 3,532,370 3,532,370 Accounts payable and accrued (433,754 ) (433,754 ) expenses Deferred income taxes (476,557 ) - Note payable (91,336 ) (91,336 ) Total liabilities (1,001,647 ) (525,090 ) Purchase price $ 2,530,723 $ 3,007,280 We have evaluated the assets acquired in our acquisition of the King Group and determined that excess of the fair values of net assets acquired over our purchase price is attributable to the customer and vendor relationships of the King Group established prior to our purchase. As a result, we have recorded a portion of the excess cost that will be amortized over the estimated period of the relationships of three years. The following unaudited pro forma operations data gives effect to our acquisition of the King Group as if having occurred on October 1, 2005: Nine Months Ended June 30, 2007 2006 Revenue $ 9,414,118 $ 9,381,667 Net (loss) income (1,162,068 ) 653,736 Net income (loss) applicable to common shareholders (2,605,505 ) 653,736 Net (loss) income per share: Basic and diluted $ (0.08 ) $ 0.03 Unaudited pro forma information is not necessarily indicative of the results of operations that we would have experienced had the acquisitions occurred at the beginning of the respective periods presented. 15 5. Inventories: Inventories consist of the following as of June 30, 2007 and September 30, 2006: June 30, September 30, 2007 2006 Raw materials $ 104,520 $ 226,860 Work in process 238,260 145,578 Finished goods 119,721 107,122 $ 462,501 $ 479,560 6. Property and equipment The major classes of property and equipment are as follows: Estimated June 30, September 30, Useful Lives 2007 2006 Land $ 450,547 $ 450,547 Buildings 30 years 1,186,861 1,186,861 Building improvements 15 years 30,724 21,592 Vehicles 5 years 334,118 307,438 Office equipment and furniture 3-7 years 145,050 81,469 Production and other equipment 5-10 years 282,636 201,733 2,429,936 2,249,640 Less accumulated depreciation (205,318 ) (81,789 ) $ 2,224,618 $ 2,167,851 Depreciation expense has been allocated to the following activities in our consolidated financial statements: Three Months Nine Months Ended June 30, 2007 Ended June 30, 2007 Cost of sales $ 41,164 $ 96,809 Operating expenses 3,347 28,815 Depreciation expense $ 44,511 $ 125,624 16 Three Months Nine Months Ended June 30, 2006 Ended June 30, 2006 Cost of sales $ 8,352 $ 24,058 Operating expenses 2,262 5,799 Depreciation expense $ 10,614 $ 29,857 7. Intangible Assets Intangible assets consisted of the following as of June 30, 2007 and September 30, 2006: June 30, September 30, 2007 2006 Life Employment contracts $ 206,017 $ 206,017 2 years Customer and vendor relationships 42,000 42,000 3 years Less Accumulated amortization (220,019 ) (166,237 ) $ 27,998 $ 81,780 Amortization expense amounting to $3,500 and $53,782 during the three and nine months ended June 30, 2007, respectively, is reflected as a component of operating expenses in our consolidated financial statements. Amortization expense amounting to $25,682 and $77,045 during the three and nine months ended June 30, 2006, respectively, is reflected as a component of operating expenses in our consolidated financial statements. Estimated future amortization of intangible assets for each of the years ending September 30 is as follows: Three months ended 9/30/07 $ 3,500 Year Ended 9/30/08 14,000 Year Ended 9/30/09 10,498 Total $ 27,998 17 8. Uncompleted contracts: Costs, estimated earnings and billings on uncompleted contracts as of June 30, 2007 and September 30, 2006, are as follows: June 30, September 30, 2007 2006 Costs incurred $ 6,331,926 $ 4,898,020 Estimated earnings 1,256,847 881,890 7,588,773 5,779,910 Billings to date (7,574,801 ) (5,969,829 ) $ 13,972 $ (189,919 ) The above contract activity is reflected in our June 30, 2007 and September 30, 2006 balance sheets under the following captions: June 30, September 30, 2007 2006 Costs and estimated earnings in excess of billings on uncompleted contracts $ 336,200 $ 129,465 Billings in excess of costs and estimated earnings on uncompleted contracts (322,228 ) (319,384 ) $ 13,972 $ (189,919 ) 9. Accounts payable and accrued expenses: Accounts payable and accrued expenses consist of the following as of June 30, 2007 and September 30, 2006: June 30, September 30, 2007 2006 Accounts payable - trade $ 844,768 $ 821,456 Accrued expenses 228,058 235,955 Accrued losses on contracts 1,465 98,914 Accrued warranty expense 50,224 33,325 $ 1,124,515 $ 1,189,650 18 10. Notes payable: In March 2007, we entered into a $1,255,500, 10-year, adjustable rate mortgage note based on the 5-year Treasury rate plus 2.8% (rate of 7.49% at June 30, 2007) secured by commercial real estate owned in Washington state. In March 2007, we amended one of our bank lines of credit from a maximum borrowing amount of $370,000 to a maximum borrowing amount of $200,000 bearing a variable interest rate of Prime (rate of 8.25% at June 30, 2007) and maturing on October 31, 2007. The following table sets forth the components of our notes payable at June 30, 2007 and September 30, 2006: June 30, September 30, 2007 2006 Mortgage note, bearing variable interest rates based on the 5-year Treasury Constant Maturity plus 2.8%, $ 1,251,421 $ - Note and other payable, stockholder bearing interest at 7% and maturing January 1, 2007 (a) - 575,000 Note and other payable, stockholder bearing interest at 7% and maturing January 1, 2007 (a) - 275,000 Line of credit, with $250,000 of maximum borrowing, bearing variable interest rate of Prime plus 1.0% due April 2007 (b) - 191,675 Line of credit, with $200,000 of maximum borrowing, bearing variable interest rate of Prime (currently 8.25%) due October 2007 89,000 - Line of credit, stockholder bearing interest at 7.75% due upon demand - 53,057 Note payable, stockholder bearing interest at 7.75% and maturing November 2006 - 26,467 Note payable, bank bearing interest at 4.9% and maturing August 10, 2010 21,962 27,822 Note payable, bank bearing interest at 2.9% and maturing January 6, 2007 - 873 1,362,383 1,149,894 Less current maturities (113,416 ) (1,129,035 ) $ 1,248,967 $ 20,859 (a) These notes and other obligations arose in connection with our purchase of the King Group of companies and were paid in full in March 2007 from the proceeds of the mortgage note. (b) As of June 30, 2007 this credit line has been paid off. Our bank line of credit had maximum borrowings of $250,000 and was personally guaranteed, as to payment, on the due date by certain of our officers. 19 11. Stockholders’ equity: Private placement of common stock: On September 15, 2006, we commenced a private placement of our common stock at $0.35 per share. Through the end of our fiscal year ended September 30, 2006, sold 860,719 shares for net proceeds of $301,000. In October and November 2006, we sold 1,401,170 shares for proceeds of $490,000. Accordingly, during the period commencing September 15, 2006 through November 2006, we sold 2,261,889 shares and received proceeds of $791,000. No further sales of common stock are planned under this private placement arrangement. Share-based payments - consultants: During the nine months ended June 30, 2007 and June 30, 2006, we compensated consultants with 210,918 and 1,716,233 shares of common stock for professional, organizational and operations related services, respectively. We recorded share-based consulting expense of $74,643 and $388,539, respectively, as services were rendered, based upon the fair value of the shares issued. Option issuance - Employees: In January 2007, we granted options to purchase 200,167 shares of our common stock to a senior officer as part of an employment agreement. These options vested immediately and are exercisable for five years at $0.37 per share. The fair value of the option award was estimated on the date of grant as $46,000 using the Black-Scholes valuation model that used the following assumptions: dividend yield - none, volatility of 79%, risk-free interest rate of 4.9%, assumed forfeiture rate as they occur, and an expected life of 5 years. Accordingly, we recognized $46,000 of compensation expense during the nine months ended June 30, 2007. In May 2007, we granted options to purchase 40,033 shares of our common stock to an employee as part of an employment agreement. These options vested immediately and are exercisable for five years at $.50 per share. The fair value of the option award was estimated on the date of grant as $8,334 using the Black-Scholes valuation model that used the following assumptions: dividend yield - none, volatility of 76.37%, risk-free interest rate of 4.84%, assumed forfeiture rate as they occur, and an expected life of 5 years. Accordingly, we recognized $8,334 of compensation expense during the three and nine months ended June 30, 2007. Sale of preferred stock and warrants: On May 18, 2007, we entered into a financing arrangement with one investor pursuant to which we sold Series A Preferred Stock and three tranches of warrants to purchase our common stock in consideration of an aggregate purchase price of $1,500,000 (the “Preferred 2007 Financing”). Net proceeds from this financing arrangement amounted to $1,190,000. In connection with the Preferred 2007 Financing, the Company issued the following securities to the investor: 20 1. 1,000,000 shares of Series A Preferred Stock (the “Series A Preferred”); 2. Series A Common Stock Purchase Warrants to purchase 3,091,959 shares of common stock at $0.49 per share for a period of five years (“Series A Warrants”); 3. Series B Common Stock Purchase Warrants to purchase 3,091,959 shares of common stock at $0.54 per share for a period of five years (“Series B Warrants”); and, 4. Series J Common Stock Purchase Warrants to purchase 3,091,959 shares of common stock at $0.54 per share for a period of one year from the effective date of the registration statement (“Series J Warrants”) The shares of Series A Preferred Stock have a stated value of $1.50 per share and are convertible, at any time at the option of the holder, into an aggregate of 3,091,966 shares of the Company’s common stock. Holders of the Series A Preferred Stock have if-converted voting rights and are entitled to receive, when and if declared by the Company's Board of Directors, annual dividends of $0.12 per shareof Series A Preferred Stock (representing 8.0% of the stated value) paid semi-annually on June 30 and December 31. Such dividends may be paid, at the option of the Company, either (i) in cash, or (ii) in restricted shares of common stock. No dividends on the Series A Preferred Stock were declared during the nine months ended June 30, 2007. The underlying Certificate of Designation provides for redemption in common stock or cash under certain circumstances. There are no circumstances that are not within the Company’s control that could result in net-cash settlement of the Series A Preferred Stock. In the event of any liquidation or winding up of the Company, the holders of Series A Preferred Stock will be entitled to a liquidation value equal to 115% of the original purchase price of $1.725 per share ($1,725,000 in the aggregate). The Series A Preferred Stock was evaluated under Statements of Financial Accounting Standards No. 150 Accounting for Certain Financial Instruments with Characteristics of Both Liabilities and Equity (“FAS150”) and Statements on Financial Accounting Standards No. 133 Accounting for Derivative Financial Instruments and Hedging Activities (“FAS133”). Since the Series A Preferred Stock is not mandatorily redeemable and there are no conditions that would rise to an unconditional cash-settlement obligation, we concluded that they were not within the scope of FAS150. In evaluating the Series A Preferred Stock under the context of FAS133, we first concluded that, for purposes of evaluating the classification of the embedded conversion option and certain other features, its terms and conditions and features were more akin to equity; specifically, a perpetual preferred equity security. In performing this evaluation we considered many of the terms and conditions in the Certificate of Designation, including the voting rights and dividend rights afforded the Series A Preferred Stock holders. As such, we concluded that the embedded features that principally embodied risks of equity (e.g. the conversion option) were clearly and closely related to the host contract and that bifurcation and liability classification was not required. Finally, we considered classification of the Series A Preferred Stock under the guidance of EITF D-98 Classification and Measurement of Redeemable Securities. This standard provides that provisions for net-cash settlement under circumstances that are not within the control of management would be precluded from classification in stockholders’ equity. As previously mentioned, there are no such terms that could result in net-cash settlement for matters that are not within our control. Accordingly, we have classified the Series A Preferred Stock in our stockholders’ equity. 21 In addition to the evaluation that we performed on the Series E Preferred Stock, we also evaluated the warrants issued therewith (both financing and placement agent warrants) against the criteria for classification in stockholders’ equity specified in EITF 00-19, Accounting for Derivative Financial Instruments that are Indexed to, and Potentially Settled in, a Company’s Own Stock (EITF 00-19), as amended by FSP EITF 00-19-2 Accounting for Registration Payment Arrangements. EITF 00-19 provides for eight conditions that freestanding derivative financial instruments must achieve in order to be classified in stockholders’ equity; this test is required to be performed at the inception of the freestanding derivative and at each reporting period until settlement thereof. The conditions generally provide for an evaluation of whether a company has sufficient authorized shares to settle all of its financial instruments, whether it is able to settle in unregistered shares (since registration activities are presumed not to be within a company’s control) and whether terms of the derivative afford the holder either rights similar to those of a creditor or are materially greater than the rights of a holder of the underlying common shares. Based upon our analysis of these conditions, we concluded that classification in stockholder’s equity of the warrants was appropriate. Significant considerations in drawing this conclusion were (i) certain registration rights afforded the warrant holder, discussed in the next paragraph, provided for economic alternatives in the event that we were unable to settle with registered shares, (ii) we have sufficient authorized and unissued shares to settle the warrants and all of our other share-indexed financial contracts and (iii) certain cash-less exercise provisions only in the A and B warrants are structured to limit the number of shares issuable upon exercise of that provision to a number of shares below the number of shares indexed to the warrants. As noted above, we entered into a Registration Rights Agreement with the investors in the Preferred 2007 Financing. Our agreement provides for the filing of a registration statement and achievement of the effectiveness on a best efforts basis, using reasonably commercial means that are within our capabilities and control. However, we have agreed with the investors that, in the event that we are unable to file a registration statement or achieve effectiveness, we will increase the annual dividend rate on the Series A Preferred Stock from 8% to 10%, but no higher. Notwithstanding our conclusions to classify the Series A Preferred Stock and warrants in stockholders’ equity, we were required to further evaluate the Series A Preferred Stock under EITF 98-5, Accounting for Convertible Securities with Beneficial Conversion Features or Contingently Adjustable Conversion Ratios (EITF 98-5), as amended and interpreted by EITF 00-27, Application of Issue 98-5 to Certain Convertible Securities. Although the conversion price of the Series A Convertible Preferred Stock was below our estimated fair market value per share, EITF 98-5 requires us to calculate an effective conversion rate, which gives effect to the allocation of proceeds from the transaction to the three tranches of warrants (on a relative fair value basis consistent with Accounting Principles Board Opinion No. 14, Accounting for Debt with Detachable Warrants). Accordingly, to allocate the relative fair values between the Series A Preferred Stock and the warrants, we estimated the fair value of each class of warrants on the date of issuance using the Black-Scholes-Merton valuation model (no dividend yield; volatility of 76.37%, risk-free interest rate of 4.84%; and an expected life of 5 years and 1.5 years for the Series A and B Warrants and the Series J Warrants, respectively). We concluded that the fair value of the Series A Preferred Stock was equal to the stated value, since it was relatively consistent with its common stock equivalent value. As a result, we allocated $605,730 to the warrants, which was immediately recorded in paid-in capital. The amount allocated to the Series A Preferred Stock amounted to $584,270, which resulted in an effective conversion price of $0.19; this amount is beneficial to our estimated common stock fair value of $0.355 on the date of the transaction. The gross beneficial conversion feature of $513,374 was recorded in paid-in capital. The remaining balance ascribed to the Series A Preferred Stock amounted to $70,896. 22 Following the allocation of the beneficial conversion feature above, we considered the probability that the Series A Preferred Stock holders would convert to common stock. Although the Series A Preferred does not have a stated maturity or redemption provision, based upon our communications with the investors, we believe that conversion to our common stock is more likely than not. As a result, we are required to recognize as a deemed dividend, the amount by which the stated value of the preferred stock exceeds the carrying value. The deemed distribution of $1,429,104 is recorded as accretion to the Series A Preferred Stock in our stockholders’ equity and a charge to paid-in capital, since we have an accumulated deficit on the date of the transaction. The aforementioned calculations and accounting required estimation of the fair value of our common stock. We are responsible for the valuation of our common stock and believe that trading market prices are the best indicator for stock price valuation. For purposes of the fair value, we have utilized the trading market of our common stock since our stock became publicly traded on June 1, 2007. However, during the first sixty days of our trading, we noted that our stock price fluctuated significantly in terms of both share prices and daily trading levels. We believe that these fluctuations are indicative of the responses by market participants as we provided information about our business to the market place. Accordingly, for purposes of our stock price value in the aforementioned calculations, we utilized a weighted average share price, based upon a combination of closing market prices and trading levels, for a reasonable period following listing and trading of our common stock. This calculation resulted in a value of $0.355 per common share, which was only slightly different than our pre-trading, private-company valuation of $0.350 (which applied income approach to valuation) used in recent periods to value common stock underlying share-based payment arrangements that we have entered into. We believe that this approach to valuing our common stock is in accordance with the objectives of fair value measurement. Warrants outstanding: We have warrants outstanding to purchase 11,107,671 shares of our common stock as of June 30, 2007, including the 9,275,877 warrants issued pursuant to the Preferred 2007 Financing and 1,831,794 issued to an advisor. The warrants issued to the advisor have an exercise price of $.49 per common share for a period of 5 years and, as discussed above, were recorded in stockholders’ equity. The Company’s warrants have a weighted average exercise price per share of common stock of $.51 and a weighted average remaining contractual life of 3.77 years. 23 Forward stock split: On June 29, 2007, our Board of Directors and a majority of our stockholders approved a 19.5 for one share forward stock split of our issued and outstanding stock. In accordance with SAB Topic 4C, all share and per share information have been restated to give effect to the stock split. In addition, the number of common shares that we are authorized to issue was decreased from 700,000,000 to 200,000,000. 12. Commitments and Contingencies: Warranties: We provide a basic limited warranty on workmanship and materials for all homes constructed, restoration services performed and products manufactured for a one year period. We estimate the costs that may be incurred under the basic limited warranty and record a liability in the amount of such costs at the time the associated revenue is recognized. Factors that affect our warranty liability include the number of homes constructed, the amount of restoration services performed, the number of products manufactured, historical and anticipated rates of warranty claims and average cost per claim. Estimated warranty costs are 0.50% of the total sales price of homes constructed and restoration services performed and 0.25% of the total sales price of products manufactured. The Company periodically assesses the adequacy of its recorded warranty liabilities and adjusts the amounts as necessary. Activity in warranty reserves during the nine months ended June 30, 2007 was: Balance at October 1, 2006 $ 33,325 Warranty charges 20,283 Warranty payments (3,384 ) Balance at June 30, 2007 $ 50,224 Lease obligations and rent: We currently lease our corporate offices and our contract services facilities under a month to month operating lease agreement. Rent and related expense for the nine months ended June 30, 2007 and 2006, amounted to $135,254 and $38,138, respectively. 13. Subsequent Event: We purchased commercial real estate in August 2007 at a cost of $389,257 to be used to expand our Building Products operations in the state of Washington. We entered into a $308,000, 10-year, adjustable rate mortgage note based on the 5-year Treasury rate plus 3.1% (initial rate of 8.03%) which is secured by the property. 24 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION Overview Kesselring Florida was organized as a Florida Corporation on January 13, 2005. Kesselring Florida’s business segments consist of (i) contract sales (general construction and restoration services), and (ii) the provision of building products. Kesselring’s restoration services generally involve the restoration of commercial properties as well as residential and commercial remodeling and homebuilding and the products division involves the manufacture and sale of cabinetry and remodeling products, principally to contractors. The general construction and restoration operations are conducted in the State of Florida and principally serve the West Central Florida Area. The building products manufacturing facilities are located in the State of Washington and serve principally contractors in the Northwestern United States. On May 18, 2007, Offline entered into and closed a share exchange agreement with Kesselring Florida and Kesselring Florida’s shareholders (the “Exchange Agreement”). Pursuant to the Exchange Agreement, Offline acquired almost all of the issued and outstanding capital stock of Kesselring Florida from the Kesselring Florida shareholders in exchange for 26,773,800 shares of our shares of common stock. Growth Strategy Our growth strategy is to increase our revenue and cash flow by growing our existing businesses organically, as well as to acquire complementary companies. We are actively seeking to enhance shareholder value and expand our existing portfolio of companies through the selective acquisition of mature private companies with seasoned management. These anticipated acquisitions are dependent upon senior management’s ability to raise additional capital in the public market. Therefore, there can be no assurances that any of the anticipated acquisitions will transpire in the future. To date, we have engaged in the following acquisitions: · on January 14, 2005, Kesselring Florida acquired Kesselring Restoration Corporation, which is engaged in restoration services; · on March 10, 2005, Kesselring Florida acquired TBS Constructors, Inc., which is engaged in general construction, including residential homebuilding and remodeling; and · on July 1, 2006, Kesselring Florida acquired King Brothers Woodworking, Inc., King Door and Hardware, Inc. and other related assets, which such businesses are engaged in the production of building products. Receivables and Lien Rights Protection When we begin aremodeling, restoration or building project, it is our practice to send a notice to owner in order to protect our lien rights on the property underlying the project to reduce the risk of uncollectible receivables.
